DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 16 of U.S. Patent No. 11,353,817. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,353,817 anticipate the instant claims as detailed below.
As to claim 25, U.S. Patent No. 11,353,817 claims a sheet processing apparatus (claim 13, line 1) comprising:
a first conveyance path configured to receive a sheet (claim 13, line 2);
a second conveyance path configured to receive the sheet from the first conveyance path (claim 13, lines 5-7, where claim 13, lines 3-4 teaches the reverse conveyance path receiving the sheet from the first conveyance path);
a conveyance roller pair disposed in the second conveyance path and configured to nip and convey the sheet (claim 13, lines 8-9);
a supporting portion on which the sheet discharged from the second conveyance path by the conveyance roller pair is supported (claim 13, lines 10-12);
a regulating portion configured to come into contact with the sheet supported on the supporting portion and regulate a sheet position (claim 13, lines 24-29);
a processing unit configured to perform a process on the sheet supported on the supporting portion (claim 13, lines 30-31) and move in a direction along a sheet conveyance direction of the conveyance roller pair (claim 16, lines 6-7, where claim 13, lines 32-37 show the movement direction of the pushing member is the same as the sheet conveyance direction of the conveyance roller pair); and
a discharge portion through which the sheet discharged from the supporting portion in a discharge direction passes (claim 13, lines 41-44) and which is positioned downstream of a movement region of the processing unit in the discharge direction (claim 16, lines 8-10).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a regulating portion (corresponding to 39 in the instant disclosure) in claims 25-35, a processing unit (corresponding to 51 in the instant disclosure) in claims 25-27 and 30-35, a movable member (corresponding to 144 in the instant disclosure) in claim 32, and an opening/closing member (corresponding to 141 in the instant disclosure) in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25-31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (US PGPub 2015/0310316 A1) in view of Shiraishi et al. (US PGPub 2011/0233844 A1). 
As to claim 25, Osada et al. teaches a sheet processing apparatus (figure 1) comprising:
a first conveyance path (33) configured to receive a sheet (paragraph [0055]);
a second conveyance path (34) configured to receive the sheet from the first conveyance path (paragraph [0055] and figure 7);
a conveyance roller pair (46) disposed in the second conveyance path and configured to nip and convey the sheet (figure 2 and paragraph [0059]);
a supporting portion (36) on which the sheet discharged from the second conveyance path by the conveyance roller pair is supported (paragraph [0089] and figures 3, 5, 7, and 8);
a regulating portion (38) configured to come into contact with the sheet supported on the supporting portion and regulate a sheet position (figures 7-8 and paragraph [0107]);
a processing unit (37) configured to perform a process on the sheet supported on the supporting portion (paragraph [0069]); and
a discharge portion (at 42) through which the sheet discharged from the supporting portion in a discharge direction passes (figure 2).
Osada et al. does not explicitly teach the processing unit configured to move in a direction following a sheet conveyance direction of the conveyance roller pair and the discharge portion which is positioned downstream of a movement region of the processing unit in the discharge direction.
Shiraishi et al. teaches a processing unit (40, corresponding in combination to stapler 37 of Osada et al.) configured to move in a direction following a sheet conveyance direction of the conveyance roller pair (34, corresponding in combination to 46 of Osada et al.; figure 3 shows stapler 40 moving in a direction of the sheet conveyance by roller pair 34 in the movement from 40c to 40d) and a discharge portion (69, corresponding in combination with discharge opening at 42) which is positioned downstream of a movement region of the processing unit in the discharge direction (see figures 1 and 3, where the discharge opening 69 is downstream of the movement region of the stapler 40).
It would have been obvious to one skilled in the art before the effective filing date to modify Osada et al. to have the processing unit configured to move in a direction following a sheet conveyance direction of the conveyance roller pair and the discharge portion which is positioned downstream of a movement region of the processing unit in the discharge direction as taught by Shiraishi et al. because it allows the user to select from multiple binding positions while allowing the stapler to remain in the housing of the sheet processing apparatus in a well known manner and with predictable results.
As to claim 26, Osada et al. as modified (citations to Osada et al. except where otherwise indicated) teaches wherein the discharge portion is an opening portion through which the sheet is discharged from an inside to an outside of the sheet processing apparatus (the opening in the housing at 42 in figures 1 and 2 that allows the sheet to exit the housing).
As to claim 27, Osada et al. as modified teaches further comprising
a discharge unit (63, 42 of Osada et al.) configured to nip and discharge the sheet from the inside to the outside of the sheet processing apparatus through the opening portion (figures 2-3 and paragraph [0072] of Osada et al.),
wherein the movement region of the processing unit is located on an inner side of the sheet processing apparatus with respect to the discharge unit (figures 1-2 of Osada et al. and figures 1 and 3 of Shiraishi, where 40, corresponding in combination to stapler 37 of Osada et al., is located on an inner side of the sheet processing apparatus with respect to 69, corresponding in combination with discharge opening at 42 of Osada et al.).
As to claim 28, Osada et al. as modified (citations to Osada et al. unless otherwise indicated) teaches wherein the processing unit  is a stapler configured to staple a plurality of sheets stacked on the supporting portion to forma sheet bundle (paragraph [0069] of Osada et al. and paragraph [0020] of Shiraishi), and
wherein the discharge unit (63, 42) is a roller pair configured to be switched between (i) a state in which the roller pair is separated from each other to accept the sheet bundle and (ii) a state in which the roller pair nips and conveys the sheet bundle (paragraph [0072] and figures 2-3).
As to claim 29, Osada et al. as modified teaches wherein the supporting portion is configured such that a plurality of sheets are stacked thereon in a posture that a long side of each sheet is parallel to the discharge direction (figures 1-3 of Osada et al. and 1-3 of Shiraishi et al.),
wherein the processing unit is a stapler configured to staple a plurality of sheets stacked on the supporting portion to form a sheet bundle (paragraph [0069] of Osada et al. and paragraph [0020] of Shiraishi), and
wherein the movement region of the stapler is set such that the processing unit can staple the plurality of sheets at a plurality of positions in the discharge direction while moving along the long side (figures 3  and 6 of Shiraishi).
As to claim 30, Osada et al. as modified (citations to Osada et al. unless otherwise indicated) teaches a pushing member (40) configured to push the sheet in the discharge direction from the supporting portion and discharge the sheet out of the sheet processing apparatus (figure 3 and paragraph [0072]).
As to claim 31, Osada et al. as modified (citations to Osada et al. unless otherwise indicated) teaches an upper guide (the upper extending portion of 40 indicated on the marked up version of figure 3 below) configured to guide an upper surface of the sheet being discharged by the pushing member (40, see figure 3 and paragraph [0072]); and
a lower guide (the lower extending portion of 40 shown on the marked up version of figure 3 below) configured to guide a lower surface of the sheet being discharged by the pushing member (40, see figure 3 and paragraph [0072]),
wherein a gap between the upper guide and the lower guide at the opening portion is narrower than a gap between the upper guide and the lower guide at a position upstream of the opening portion in the discharge direction (see figure 3, where the space between these guide portions tapers from the opening portion side to the upstream side, and where at least when the pushing portion 40 is at its furthest extent from the position shown in figure 3 that the gap is at the opening portion).

    PNG
    media_image1.png
    394
    532
    media_image1.png
    Greyscale

As to claim 34, Osada et al. as modified (citations to Osada et al. unless otherwise indicated) teaches wherein the discharge direction in which the sheet is discharged from the supporting portion is opposite to the sheet conveyance direction in which the sheet is conveyed to the supporting portion (figures 1-3 and paragraphs [0071]-[0072], where the sheet conveyance direction in which the sheet is conveyed to the supporting portion is considered to be the direction that roller 42 feeds the sheet before binding processing, as in paragraph [0071]).
As to claim 35, Osada et al. as modified teaches (citations to Osada et al. unless otherwise indicated) teaches wherein the discharge direction in which the sheet is discharged from the supporting portion is a direction following the sheet conveyance direction in which the sheet is conveyed to the supporting portion (figures 1-3 and paragraphs [0006] and [0072], where the sheet conveyance direction in which the sheet is conveyed to the supporting portion is considered to be the direction that roller 46 feeds the sheet before binding processing, as in paragraph [0071]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (US PGPub 2015/0310316 A1) and Shiraishi et al. (US PGPub 2011/0233844 A1) as applied to claim 30 above, and further in view of Ata et al. (JP 2004-299811 A).
As to claim 32, Osada et al. as modified teaches all of the limitations of the claimed invention as noted above for claim 30, except further comprising a movable member configured to protrude in a conveyance path through which the sheet pushed by the pushing member is conveyed toward the opening portion, and to be retracted to allow the sheet to pass when the movable member is pushed by a leading end of the sheet in the discharge direction.
Ata et al. teaches a movable member (522) configured to protrude in a conveyance path through which the sheet pushed by the pushing member is conveyed toward the opening portion (figure 8), and to be retracted to allow the sheet to pass when the movable member is pushed by a leading end of the sheet in the discharge direction (paragraph [0028] and [0025] and figures 8, 3-4).
It would have been obvious to one skilled in the art before the effective filing date to modify Osada et al. as modified to have a movable member configured to protrude in a conveyance path through which the sheet pushed by the pushing member is conveyed toward the opening portion, and to be retracted to allow the sheet to pass when the movable member is pushed by a leading end of the sheet in the discharge direction as taught by Ata et al. because it allows the detection of a full tray and stopping further processing (paragraph [0028]), preventing damage due to lack of output space, with predictable results.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (US PGPub 2015/0310316 A1) and Shiraishi et al. (US PGPub 2011/0233844 A1) as applied to claim 30 above, and further in view of Kimura (US PGPub 2013/0108344 A1).
As to claim 33, Osada et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 30, except further comprising:
an opening/closing member movable to a first position in which the opening/closing member closes the opening portion and a second position in which the opening/closing member opens the opening portion; and
an actuator configured to move the opening/closing member between the first position and the second position.
Kimura teaches an opening/closing member (130) movable to a first position in which the opening/closing member closes the opening portion (figure 6C) and a second position in which the opening/closing member opens the opening portion (figure 6B); and
an actuator (176) configured to move the opening/closing member between the first position and the second position (figures 6A-7B).
It would have been obvious to one skilled in the art before the effective3 filing date to modify Osada et al. as modified to have an opening/closing member movable to a first position in which the opening/closing member closes the opening portion and a second position in which the opening/closing member opens the opening portion; and an actuator configured to move the opening/closing member between the first position and the second position as taught by Kimura because it suppresses noise leakage (paragraph [0103]) and closes the opening (paragraph [0113]) preventing accidental introduction of outside objects to the binding area with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okamoto et al. (US PGPub 2009/0261521 A1) teaches a system with similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853